DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments
With respect to the rejection of claim 6 under 35 USC 112(b), Examiner withdraws said rejection due to proper amendment.
With respect to the rejection of claim 9 under 35 USC 102(a)(2), Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive. Applicant argues, see page 11, the second paragraph:
Applicant respectfully traverses the rejection of claim 9, which recites "bonding an antenna substrate to the redistribution structure." Examiner asserted that Liu in figure 1 teaches "bonding a package component (Fig. 1, 106, [0037]) to the redistribution structure" 120. Applicant respectfully submits that for similar reasons as presented in the response to the rejection of claim 1, Liu fails to teach the "bonding" process as in the above-recited claim elements in claim 9.
Examiner respectfully disagrees. It appears Applicant argues Liu does not teach “bonding a printed circuit board” and specifically Liu does not disclose the “actions” of bonding (page 9, the second paragraph, Applicant’s arguments and remarks). Fig. 1 of Liu discloses an antenna substrate ([0037] the second antenna element 140b formed on the molding compound layer 128) placed on top of the RDL structure 120. An RDL (Redistribution Layer) structure is known for chip-to-chip bonding (https://en.wikipedia.org/wiki/Redistribution_layer). In addition, based on BRI (broadest reasonable interpretation), Fig. 1 of Liu shows the two layers 120 and 124 are attached together, i.e. bonded together which is an outcome of one or more of manufacturing steps or processes. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US 2020/0013735 A1).
Regarding claim 9, Liu teaches a method comprising: 
bonding a Radio-Frequency Integrated Circuit (RFIC) die (Fig. 1, 100, [0023]) to a redistribution structure  (Fig. 1, [0037] RDL structure 120); 
bonding an antenna substrate (Fig. 1, 140b, [0037]) to the redistribution structure (Fig. 1, [0037] RDL structure 120); and 
Fig. 1, 106, [0027], [0021]) to the redistribution structure, wherein each of the redistribution structure, the antenna substrate, and the printed circuit board comprises at least one component of one or both of a first antenna and a second antenna ([0039] antenna 140, 140a, 140b, 126), wherein the first antenna comprises a first patch (Fig. 1, 140a) and a first reflector (Fig. 1, 124, 126) having a first spacing therebetween, and the second antenna comprises a second patch (Fig. 1, 140a) and a second reflector (Fig. 1, 140b) having a second spacing therebetween, with the first spacing being different from the second spacing (Fig. 1, [0038] thickness of the molding compound layers 110 and 128).
Regarding claim 10, all the limitations of claim 9 are taught by Liu.
Liu further teaches a method further comprising distributing first components of the first antenna to both of the redistribution structure (Fig. 1, 124, 126) and the antenna substrate (Fig. 1, 140b), and distributing second components of the second antenna to both of the redistribution structure (Fig. 1, 140b) and the printed circuit board (Fig. 1, 140a).
Regarding claim 11, all the limitations of claim 9 are taught by Liu.
Liu further teaches a method further comprising forming the redistribution structure comprising: 
forming a plurality of dielectric layers ([0038], [0039] IMD layers 121, 102); and 
forming a plurality of redistribution lines, with parts of the first antenna and the second antenna in the redistribution structure being parts of the plurality of redistribution lines (Fig. 1, 124, [0034]).
Regarding claim 12, all the limitations of claim 9 are taught by Liu.
Liu further teaches a method further comprising forming a metal pillar on a top redistribution line in the plurality of redistribution lines (Fig. 4A, 144), wherein a conductive feature in the antenna substrate is bonded to the metal pillar (Fig. 4A, 142).
Allowable Subject Matter
Claims 1-8, 15, 16, 19, 20 and 21 are allowed. Specifically, the independent claims 1 and 15 are allowed over the prior arts. The dependent claims 2-8 and 21 are allowed due to their dependencies to the said independent claim 1. The dependent claims 16, 19, and 20 are allowed due to their dependencies to the said independent claim 15.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior arts fail to teach or reasonably suggest a method, wherein encapsulating the antenna substrate in an encapsulant, in combination with the other limitations of the claim.
Regarding claim 15, the prior arts fail to teach or reasonably suggest a package comprising: an adhesive film comprising a first surface contacting the RFIC die, and an opposite 22Attorney Docket No. TSMP20183836US01 second surface contacting the antenna substrate; and an encapsulant encapsulating the antenna substrate and the RFIC die therein, in combination with the other limitations of the claim.
Claims 13, 14, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, the prior arts fail to teach or reasonably suggest a method wherein the conductive feature is electrically connected to a patch in the first antenna, in combination with the other limitations of the claim.
Regarding claim 14, the prior arts fail to teach or reasonably suggest a method wherein the redistribution structure is bonded to the printed circuit board through a plurality of solder regions, and a component in the second antenna is in the printed circuit board, and is connected to the RFIC die through one of the plurality of solder regions, in combination with the other limitations of the claim.
Regarding claim 22, the prior arts fail to teach or reasonably suggest a method further comprising pre-forming the antenna substrate, wherein the antenna substrate comprises a dielectric core, and through-vias penetrating through the dielectric core, and the antenna substrate is pre-formed before being bonded to the redistribution structure, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2020/0185815 A1) see Figures 9-11, for first and second antenna patterns 112A1 and 112A2, antenna substrate 100, redistribution layer 242.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEOKJIN KIM/Primary Examiner, Art Unit 2844